Citation Nr: 0948237	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-10 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to TDIU.  Specifically, he 
alleges that the 360 milligrams of morphine that he must take 
for his service-connected orthopedic disabilities has caused 
his psychiatric condition to deteriorate.  Although he is 
currently in receipt of a 10 percent evaluation for a 
psychiatric disorder secondary to his service-connected 
lumbar spine disability, he alleges in his substantive appeal 
that the medication prescribed for this disability has made 
him increasingly nervous, rendered him unable to function 
normally, and made him prone to falling asleep at any given 
moment and getting lost.  

Given the Veteran's report of worsening of his psychiatric 
symptomatology, which is corroborated by the Social Security 
Disability Determination that found him unable to return to a 
working environment on account of his psychiatric disorder 
alone, the Board concludes that it would be best to have the 
issue remanded to the RO to evaluate his claim based on a 
complete medical record consisting of updated treatment 
records and the report of a contemporaneous VA examination 
prior to the Board's consideration of his appeal to prevent 
piecemeal adjudication of the issue.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998).

As an increase in the evaluation of Veteran's service-
connected psychiatric symptomatology may directly affect his 
entitlement to TDIU, these issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
Because the issues are inextricably intertwined, the Board is 
unable to review the issue of entitlement to TDIU until the 
current severity of his service-connected psychiatric 
disorder is determined.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the Veteran's 
treatment records dated from October 2001 
to the present from the Orlando VA Medical 
Center in Orlando, Florida.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available. 

2.  The RO should schedule the Veteran for 
an appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
Thereafter, the examiner should opine as 
to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, and in 
particular, back and psychiatric 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and in 
relation to normal range of motion, and 
should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the Veteran's 
back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or treatment 
by a physician, and if so, the frequency 
and duration of those episodes.  

In doing so, the examiner should also 
discuss the nature and severity of any 
right or left-sided radiculopathy or 
neuropathy found to be present.  The 
examiner must also state whether the 
Veteran has bowel or bladder problems 
related to his back disability, to include 
any gastrointestinal problems related to 
the medication he uses to treat the 
condition.

As to his psychiatric disability, the 
examiner should report all pertinent 
findings and estimate the Veteran's Global 
Assessment of Functional (GAF) Scale 
score.

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  

3.  The RO should adjudicate the Veteran's 
raised claim a higher rating for his 
psychiatric disability, and then 
readjudicate his TDIU claim.  If the 
benefits sought on appeal are not granted 
in full, a supplemental statement of the 
case should be issued and the Veteran 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

